Citation Nr: 1535978	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Roanoke, Virginia. 

The Board remanded the claim on appeal for further evidentiary development in August 2012 and September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current ED is not the result of a disease or injury in active service, and is not proximately due to, or aggravated by, service-connected low back disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ED, including as secondary to low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 
      
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran was not specifically provided with VCAA notice regarding how to substantiate a claim for service connection for ED on a secondary basis.  He was, however, provided with a December 2008 VCAA letter identifying all elements required to substantiate claims for service connection in accordance with 38 C.F.R. § 3.159(b).  Additionally, a May 2014 supplemental statement of the case cited relevant VA regulations pertaining to establishing service connection for a disability on a secondary basis, and the Board has otherwise specifically sought medical evidence to determine if his ED was caused by or aggravated by the service-connected low back disability.  Accordingly, the Veteran is not prejudiced by a lack of specific VCAA notice on this specific issue.

The RO obtained the Veteran's service treatment records (STRs), and he has been afforded VA examinations and an additional VA opinion has been obtained with respect to his claim.  VA's duty to provide an adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The AOJ substantially complied with the Board's September 2014 remand directives by securing an adequate VA opinion with respect to whether the Veteran's ED was aggravated by his service-connected low back disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's representative contended in a July 2015 presentation to the Board that the Veteran should be afforded a new examination, because the disability rating had increased since the last examination.  This was an apparent reference to the Board's decision granting a May 2015 VA opinion, the examiner did not consider the current severity of the service-connected low back disability, which was severe enough to warrant a finding of entitlement to total rating based on individual unemployability (TDIU).  The Board notes, however, that the examiner's May 2015 review included a report that the record, including the award of TDIU.  The Veteran has not since alleged, and the evidence does not otherwise suggest, a change in severity of his service-connected low back disability since the last physical examination in May 2013.  Further examination is, therefore, not required.



The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for additional disability that results from aggravation of a non-service connected disability by a service connected disability.  VA will not, however, concede aggravation unless there is medical evidence created prior to aggravation or at any time between the aggravation and current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b).

The current disability requirement is not at issue in this appeal.  A May 2013 VA examination diagnosed current erectile dysfunction.  

In this appeal, there has been no contention from the Veteran or otherwise that his ED was incurred during or directly as a result of active service.  The STRs are devoid of any indication that he had ED or similar disability during service.  The first medical evidence of ED appears in a January 2009 VA examination report, more than 50 years after his separation from service.  Service connection on a direct basis, therefore, is not warranted.  Cf. Shedden, supra.

The evidence additionally fails to support any possibility that the Veteran's ED was caused or aggravated by his service-connected low back disability.  While the January 2009 VA examiner responded that the etiology of the Veteran's ED was not unrelated to his claimed back disability, the examiner provided no further opinion in the report.  

In the May 2013 VA examination report, the examiner provided the opinion that the Veteran's ED was less likely than not proximately due to or the result of his service-connected low back disability.  In giving this opinion, the examiner noted that the back disability was not severe enough to cause his ED.  The examiner also noted that there was no documentation of a lower extremity radiculopathy that is most often associated with ED in patients with degenerative disc disease or intervertebral disc syndrome of the low back.  The examiner further provided an alternate etiology for the Veteran's ED by noting that he had arterial peripheral vascular disease (PVD), hypertension, low serum testosterone, and congestive heart failure, and that he used medications that were known to cause ED.  The examiner concluded that these other conditions most likely caused the current ED.  

Following the Board remand, an additional VA opinion was provided in May 2015.  In the report, the examiner opined that the Veteran's ED was not at least as likely as not aggravated by his low back disability.  The examiner noted that the Veteran's service-connected back disability was not severe enough to aggravate his ED, and again noted that the Veteran did not have low extremity radiculopathy which was most often associated with ED in low back disability patients.  The examiner further noted that the previously listed alternative conditions of PVD, hypertension, and low testosterone were severe enough and had been present long enough to cause his ED.  

The May 2013 and May 2015 VA opinions are fully articulated, well-reasoned, and fully informed Cf. Nieves-Rodriguez, supra.  The opinions have adequately addressed the possibility that ED was caused or aggravated by service-connected low back disability and the opinions have clearly noted that the back disability lacked the severity to have caused or aggravated the Veteran's ED.  Moreover, the opinions provided an alternate etiology and concluded that the other noted disabilities most likely caused the Veteran's ED.  There is no medical opinion to the contrary.  As a lay person, the Veteran lacks the medical expertise needed to opine on the causes of his ED.  See 38 C.F.R. § 3.159(a).  

The most probative evidence is against service connection for ED on a direct or secondary basis.  The preponderance of the evidence is against the claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for ED is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


